           Case 9:19-cv-00224-JKS Document 30 Filed 08/19/20 Page 1 of 21




                          IN THE UNITED STATES DISTRICT COURT

                     FOR THE NORTHERN DISTRICT OF NEW YORK

KAREEM MURRAY,
                                                           No. 9:19-cv-00224-JKS
                      Petitioner,
                                                       MEMORANDUM DECISION
                    vs.

JOSEPH H. NOETH, Superintendent,
Attica Correctional Facility,1

                      Respondent.


       Kareem Murray, a New York state prisoner proceeding pro se, filed a Petition for a Writ

of Habeas Corpus with this Court pursuant to 28 U.S.C. § 2254. Murray is in the custody of the

New York State Department of Corrections and Community Supervision (“DOCCS”) and

incarcerated at Attica Correctional Facility. Respondent has answered the Petition, and Murray

has replied.

                           I. BACKGROUND/PRIOR PROCEEDINGS

       Murray was charged in a six-count indictment with the second degree murder of

Sylvester Scott after he and his uncle, Russell Palmer, fired weapons from a moving car at Scott,

whom Murray believed had sexually assaulted his girlfriend. The indictment also charged

Murray with second-degree conspiracy, two counts of second-degree criminal possession of a

weapon, second-degree criminal possession of a controlled substance, and third-degree criminal

possession of a controlled substance. On direct appeal of his conviction, the Appellate Division




       1
              Joseph H. Noeth, Superintendent, Attica Correctional Facility, is substituted for
Donald Uhler, Superintendent, Clinton Correctional Facility. FED. R. CIV. P. 25(c).
           Case 9:19-cv-00224-JKS Document 30 Filed 08/19/20 Page 2 of 21




of the New York Supreme Court recounted the following facts underlying the charges against

Murray:

               As [Murray] and the codefendant, his uncle, were being investigated through
       eavesdropping warrants and surveillance for drug-related crimes, law enforcement
       officials learned that [Murray] was targeting an individual who [Murray] believed was
       involved in the rape of his girlfriend. After the victim was shot and killed, [Murray] and
       [Palmer] were detained in a traffic stop and subsequently arrested. A search of
       [Palmer’s] vehicle revealed loaded handguns, ammunition and narcotics. [Murray] was
       charged in a multicount indictment in connection with the shooting of the victim, as well
       as his possession of the handguns and controlled substances.

People v. Murray, 64 N.Y.S.3d 158, 160 (N.Y. App. Div. 2017).

       Murray moved to suppress statements Palmer made upon their arrest and anything

recovered from the vehicle, and the county court held a Huntley2/Dunaway3/Mapp4 hearing to

determine the admissibility of the challenged evidence. Following the hearing, the county court

held that Murray lacked standing to challenge the search of Palmer’s car and that the search was

lawful as to Palmer.

       Shortly before his trial was scheduled to begin, Murray sought to sever his trial from

Palmer’s, arguing that Palmer had made an “extensive statement to police” that was harmful to

Murray, that Palmer and Murray had antagonistic defenses, and that Palmer’s prior convictions




       2
               People v. Huntley, 204 N.E.2d 179 (N.Y. 1965) (a shorthand reference to the
hearing held in New York on a challenge to the admissibility of statements made to law
enforcement personnel).
       3
               A Dunaway hearing is used “to determine whether a statement or other intangible
evidence obtained from a person arrested without probable cause should be suppressed at a
subsequent trial.” Montgomery v. Wood, 727 F. Supp. 2d 171, 185-85 (W.D.N.Y. 2010); see
Dunaway v. New York, 442 U.S. 200 (1979).
       4
               Mapp v. Ohio, 367 U.S. 643 (1961) (a short-hand reference to excluding evidence
obtained as a result of an unconstitutional search and seizure).

                                                2
           Case 9:19-cv-00224-JKS Document 30 Filed 08/19/20 Page 3 of 21




would create a “chilling effect” on Murray’s right to testify. The county court denied severance

by written, unpublished opinion.

       Following a joint trial, Murray was convicted of second-degree murder, second-degree

conspiracy, two counts of second-degree criminal possession of a weapon, and second-degree

criminal possession of a controlled substance. The trial court subsequently sentenced him to an

indeterminate term of 25 years to life imprisonment for murder, with concurrent lesser prison

terms for conspiracy and weapon possession, and a consecutive determinate 14-year

imprisonment term for possessing a controlled substance.

       Through counsel, Murray appealed his conviction, arguing that: 1) the trial court abused

its discretion by denying Murray’s severance motion; 2) the admission of Palmer’s recorded

police interview at their joint trial violated Murray’s right to confront witnesses in violation of

Bruton;5 3) the trial court erred in allowing the prosecution to challenge under Batson6 Murray’s

attempt to strike two jurors, and those jurors were improperly allowed to serve on the jury panel;

4) the trial court erred in permitting the prosecution to admit evidence of a prior shooting

incident; 5) evidence procured from the eavesdropping warrant should have been suppressed

because there was insufficient probable cause for the warrant to have been issued; 6) the county

court erred in determining that Murray did not have standing to contest the search of his uncle’s

vehicle; and 7) his determinate sentence of 14 years, which was ordered to run consecutively to


       5
               Bruton v. United States, 391 U.S. 123 (1968) (holding that the admission of a
confession implicating a co-defendant in joint trial constituted prejudicial error even under
circumstances in which trial court gave clear jury instruction that the confession could only be
used against confessing defendant and must be disregarded with respect to the co-defendant).
       6
                 Batson v. Kentucky, 476 U.S. 79, 96-98 (1986) (setting forth a three-part test that
trial courts are to employ in evaluating the allegations of race-based exercise of peremptory
challenges).

                                                  3
         Case 9:19-cv-00224-JKS Document 30 Filed 08/19/20 Page 4 of 21




the other sentences, was harsh and excessive. The Appellate Division unanimously affirmed the

judgment against Murray in a reasoned opinion issued on November 2, 2017. Murray, 64

N.Y.S.3d at 163. Murray filed a counseled application for leave to appeal in the New York

Court of Appeals, which was denied without comment on April 10, 2018. People v. Murray, 102

N.E.3d 1066, 1066 (N.Y. 2018).

       Murray then timely filed the instant pro se Petition for a Writ of Habeas Corpus to this

Court on February 12, 2019. Docket No. 1 (“Petition”); see 28 U.S.C. § 2244(d)(1)(A). Briefing

is now complete, and the Petition is before the undersigned judge for adjudication.

                                      II. GROUNDS RAISED

       In his pro se Petition before this Court, Murray argues that: 1) the county court erred in

denying his severance motion; 2) the introduction of Palmer’s recorded police interview violated

Murray’s constitutional rights; 3) the trial court erred in allowing the prosecution to challenge

Murray’s attempt to strike two jurors; and 4) the prosecutor committed misconduct by making

improper remarks on summation.

                                  III. STANDARD OF REVIEW

       Under the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), 28 U.S.C.

§ 2254(d), this Court cannot grant relief unless the decision of the state court was “contrary to, or

involved an unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States,” § 2254(d)(1), or “was based on an unreasonable

determination of the facts in light of the evidence presented in the State court proceeding,”

§ 2254(d)(2). A state-court decision is contrary to federal law if the state court applies a rule that

contradicts controlling Supreme Court authority or “if the state court confronts a set of facts that


                                                  4
         Case 9:19-cv-00224-JKS Document 30 Filed 08/19/20 Page 5 of 21




are materially indistinguishable from a decision” of the Supreme Court, but nevertheless arrives

at a different result. Williams v. Taylor, 529 U.S. 362, 406 (2000). The term unreasonable is a

common term in the legal world. The Supreme Court has cautioned, however, that the range of

reasonable judgments may depend in part on the nature of the relevant rule argued to be clearly

established federal law. Yarborough v. Alvarado, 541 U.S. 652, 664 (2004) (“[E]valuating

whether a rule application was unreasonable requires considering the rule’s specificity. The

more general the rule, the more leeway courts have in reaching outcomes in case-by-case

determinations.”).

       To the extent that the Petition raises issues of the proper application of state law, they are

beyond the purview of this Court in a federal habeas proceeding. See Swarthout v. Cooke, 131 S.

Ct. 859, 863 (2011) (per curiam) (holding that it is of no federal concern whether state law was

correctly applied). It is a fundamental precept of dual federalism that the states possess primary

authority for defining and enforcing the criminal law. See, e.g., Estelle v. McGuire, 502 U.S. 62,

67-68 (1991) (a federal habeas court cannot reexamine a state court’s interpretation and

application of state law); Walton v. Arizona, 497 U.S. 639, 653 (1990) (presuming that the state

court knew and correctly applied state law), overruled on other grounds by Ring v. Arizona, 536

U.S. 584 (2002).

       In applying these standards on habeas review, this Court reviews the “last reasoned

decision” by the state court. Ylst v. Nunnemaker, 501 U.S. 797, 804 (1991); Jones v. Stinson,

229 F.3d 112, 118 (2d Cir. 2000). Where there is no reasoned decision of the state court

addressing the ground or grounds raised on the merits and no independent state grounds exist for

not addressing those grounds, this Court must decide the issues de novo on the record before it.


                                                 5
         Case 9:19-cv-00224-JKS Document 30 Filed 08/19/20 Page 6 of 21




See Dolphy v. Mantello, 552 F.3d 236, 239-40 (2d Cir. 2009) (citing Spears v. Greiner, 459 F.3d

200, 203 (2d Cir. 2006)); cf. Wiggins v. Smith, 539 U.S. 510, 530-31 (2003) (applying a de novo

standard to a federal claim not reached by the state court). In so doing, the Court presumes that

the state court decided the claim on the merits and the decision rested on federal grounds. See

Coleman v. Thompson, 501 U.S. 722, 740 (1991); Harris v. Reed, 489 U.S. 255, 263 (1989); see

also Jimenez v. Walker, 458 F.3d 130, 140 (2d Cir. 2006) (explaining the Harris-Coleman

interplay); Fama v. Comm’r of Corr. Servs., 235 F.3d 804, 810-11 (2d Cir. 2000) (same). This

Court gives the presumed decision of the state court the same AEDPA deference that it would

give a reasoned decision of the state court. Harrington v. Richter, 131 S. Ct. 770, 784-85 (2011)

(rejecting the argument that a summary disposition was not entitled to § 2254(d) deference);

Jimenez, 458 F.3d at 145-46. Under the AEDPA, the state court’s findings of fact are presumed

to be correct unless the petitioner rebuts this presumption by clear and convincing evidence. 28

U.S.C. § 2254(e)(1); Miller-El v. Cockrell, 537 U.S. 322, 340 (2003).

                                        IV. DISCUSSION

Ground 1.      Erroneous Denial of the Severance Motion

       Murray first argues that the trial court erred in consolidating his case with the case of co-

defendant Palmer. The Appellate Division disagreed on direct appeal, reasoning:

               Regarding [Murray’s] motion for a separate trial, we find no abuse of discretion
       in County Court’s denial of such motion. Upon a showing of good cause, a court may
       order separate trials. “[S]everance is compelled where the core of each defense is in
       irreconcilable conflict with the other and where there is a significant danger, as both
       defenses are portrayed to the trial court, that the conflict alone would lead the jury to
       infer defendant’s guilt.” [Murray] relies on the statements made in the redacted video
       interview of [Palmer] as a basis for severance but, as discussed, such statements did not
       implicate [Murray]. Furthermore, contrary to [Murray’s] claim, [Palmer’s] counsel did
       not act as a second prosecutor inasmuch as the testimony elicited during cross-
       examination of certain witnesses did not reveal any new information that was not already

                                                 6
         Case 9:19-cv-00224-JKS Document 30 Filed 08/19/20 Page 7 of 21




       provided on direct examination of such witnesses. Also, the opening and closing
       statements by [Palmer’s] counsel did not expressly place any blame on [Murray] but,
       instead, emphasized the lack of direct evidence pointing to [Palmer’s] guilt. Although
       [Murray] correctly notes that [Palmer] would not be bound by County Court’s Sandoval
       ruling, given that [Muray] and [Palmer] were charged with similar crimes and the People
       used the same evidence against them, such fact does not compel separate trials. Indeed,
       “[w]here the proof against both defendants is supplied to a great extent by the same
       evidence, only the most cogent reasons warrant a severance.” In the absence of such
       cogent reasons and taking into account the strong public policy in favor of joint trials, we
               cannot say that County Court abused its discretion in denying [Murray’s] motion
       for a separate trial.

Murray, 64 N.Y.S.3d at 161-62.

       As an initial matter, to the extent that Murray’s claim is grounded on an alleged violation

of state law, such claim is not cognizable on federal habeas review. New York Criminal

Procedure Law (“CPL”) § 200.20(2)(a) and (b) permits joinder of offenses where they are based

on the same act or upon the same criminal transaction or based on different criminal transactions

when “such offenses, or the criminal transactions underlying them, are of such nature that either

proof of the first offense would be material and admissible as evidence in chief upon a trial of

the second, or proof of the second would be material and admissible as evidence in chief upon a

trial of the first.” Likewise, two or more defendants may be jointly charged under CPL §

200.40(b) and (c) where the offenses are based on a common scheme or plan or the offenses

charged are based upon the same criminal transaction. To the extent that Murray is attempting to

renew his contentions made on direct appeal that the county court violated CPL §§ 200.20 and

200.40, such claim fails to raise an issue of constitutional dimension and must be denied on that

basis. See Bradshaw v. Richey, 546 U.S. 74, 76 (2005) (“We have repeatedly held that a state

court’s interpretation of state law, including one announced on direct appeal of the challenged

conviction, binds a federal court sitting in habeas corpus.”).


                                                 7
         Case 9:19-cv-00224-JKS Document 30 Filed 08/19/20 Page 8 of 21




       And to the extent that Murray’s claim does implicate federal constitutional concerns,

such claim is without merit. “It is within the sound discretion of the trial judge as to whether the

defendants should be tried together or severally,” Opper v. United States, 348 U.S. 84, 95

(1954), and it has been noted that “consolidated prosecutions [of multiple defendants] ‘conserve

funds, diminish inconvenience to witnesses and public authorities, and avoid delays in bringing

those accused of crime to trial,’” Herring v. Meachum, 11 F.3d 374, 377 (2d Cir. 1993) (citation

omitted). Thus, a defendant who claims that he should have been tried separately “must show

that he was so severely prejudiced by the joinder as to have been denied a fair trial.” Grant v.

Hoke, 921 F.2d 28, 31 (2d Cir. 1990) (quotation marks omitted); see also Opper, 348 U.S. at 94-

95 (rejecting petitioner’s claim where he could point to nothing more than a “general possibility

of confusion, [and] points out nothing specifically prejudicial resulting from the joint trial”).

Nevertheless, a joint trial is “fundamentally unfair where the codefendants present mutually

antagonistic defenses.” Grant, 921 F.2d at 31. The mere showing of “some antagonism”

between the defendants, however, is not sufficient to warrant severance. Id. (quotation marks

omitted). Instead, “separate trials are required only upon a showing that the jury, in order to

believe the core of testimony offered on behalf of one defendant, must necessarily disbelieve the

testimony offered on behalf of his codefendant.” Id. (quotation marks and alterations omitted).

       Here, Murray does not show that he and Palmer presented mutually antagonistic

defenses. Rather, the prejudice he alleges is his contention that the joinder prevented him from

confronting his non-testifying co-defendant about a statement the co-defendant made to law

enforcement. But as discussed more fully with respect to Claim 2, infra, that statement did not




                                                  8
           Case 9:19-cv-00224-JKS Document 30 Filed 08/19/20 Page 9 of 21




inculpate Murray, and thus he cannot show that either its admission or his inability to cross-

examine Palmer about the statement prejudiced him in way.

       Likewise, the record also supports the Appellate Division’s determination that the cross-

examination by and the opening and closing statements of Palmer’s counsel did not expressly lay

blame on Murray or argue Murray’s responsibility but rather argued that the evidence did not

implicate Palmer. As such, Palmer’s defense did not necessarily convict Murray, particularly

given that the case as presented by the prosecution required a finding that the two men had acted

in concert.

       The record further supports the Appellate Division’s reasoning that the fact that Palmer

was not subject to county court’s Sandoval7 ruling was insufficient to warrant severance.

Murray’s contention is that, because Palmer was not subject to the Sandoval ruling, if he wished

to testified in his own defense, such testimony could incriminate Murray and cause him to act as

a witness for the prosecution as to that incriminating testimony. The record, however, reflects

that Palmer chose not to testify.

       Finally, it should be noted that the trial court expressly instructed the jury to consider

each defendant’s guilt or innocence separately and charged the jury to reach separate verdicts as

to each different. Under these circumstances, it was not unreasonable for the Appellate Division



       7
                People v. Sandoval, 314 N.E.2d 413 (N.Y. 1974). Sandoval is a short-hand
reference to the procedure under New York law under which the trial court determines, in
advance, whether evidence of prior convictions is admissible in the event that the defendant
testifies. The record in this case reflects that the People sought to elicit proof of three events:
1) Murray’s obtaining a gun after he learned of his girlfriend’s rape and asking for more
ammunition after the Scott homicide; 2) his firing of several shots near two men who he
suspected were involved in the rape two days before the Scott homicide; and 3) his transporting
heroin that was later found in Palmer’s car.

                                                 9
        Case 9:19-cv-00224-JKS Document 30 Filed 08/19/20 Page 10 of 21




to conclude that any potential prejudice to Murray by the joint trial was fully mitigated by the

instructions. Accordingly, Murray is not entitled to relief on this claim.

Ground 2.      Bruton Error

       Murray next relatedly argues that the admission at their joint trial of the redacted video

recording of Palmer’s police interview violated Murray’s rights to due process and to confront a

non-testifying witness. Specifically, he argues that his rights were violated under Bruton v.

United States, 391 U.S. 123 (1968), in which the Supreme Court found that the admission of a

confession implicating a co-defendant in joint trial constituted prejudicial error even under

circumstances in which trial court gave clear jury instruction that the confession could only be

used against confessing defendant and must be disregarded with respect to the co-defendant.

       The Confrontation Clause of the Sixth Amendment mandates that a criminal defendant

has the right to confront and cross-examine the witnesses against him. See Pennsylvania v.

Ritchie, 480 U.S. 39, 51 (1987). This generally means that out-of-court testimonial statements

by a witness are not admissible against a defendant unless the witness is available for

cross-examination at trial or the defendant had an opportunity to cross-examine the witness

about the statements before trial. Crawford v. Washington, 541 U.S. 36, 53-54 (2004). This rule

applies with equal force to statements by a non-testifying accomplice or co-participant. See

Bruton, 391 U.S. at 135-36 (holding that the admission of a statement of an accomplice or co-

participant that implicates a defendant violates the defendant’s Sixth Amendment rights when

the defendant has no opportunity to cross-examine the co-participant). Where, however, the

accomplice’s statement does not directly implicate the defendant—i.e., the statement is “not

incriminating on its face, and [becomes] so only when linked with other evidence introduced


                                                 10
           Case 9:19-cv-00224-JKS Document 30 Filed 08/19/20 Page 11 of 21




later at trial”—the Constitution does not prohibit the introduction of the statement. Richardson

v. Marsh, 481 U.S. 200, 208 (1987); see also United States v. Knuckles, 581 F.2d 305, 313 (2d

Cir. 1978).

       In this case, the Appellate Division reasonably concluded that there was no Crawford or

Bruton violation because, “[d]uring [the] interview, Murray was not named by [Palmer], nor was

he otherwise implicated in any wrongdoing by [Palmer’s] statements.” Murray, 64 N.Y.S.3d at

161. This Court’s independent review of the redacted videotaped interview supports the

Appellate Division’s conclusion. Thus, the statement did not inculpate Murray on its face, and

Murray cannot prevail on this claim.

Ground 3.       Reverse-Batson Claim

       Murray additionally argues that the trial court erred when it ruled that defense counsel

purposefully discriminated against male jurors. In Batson, the Supreme Court held that the

Equal Protection Clause prohibits purposeful racial discrimination in the selection of the venire,

and that prosecutors may not exercise peremptory challenges to strike prospective jurors based

on their race.8 476 U.S. at 79, 86. In subsequent cases, the Court reaffirmed this statement and

extended its application beyond race:


       8
               Batson provides a three-step process for a trial court to use in adjudicating a claim
that a peremptory challenge was based on race:

       First, the trial court must determine whether the defendant has made a prima facie
       showing that the prosecutor exercised a peremptory challenge on the basis of race.
       Second, if the showing is made, the burden shifts to the prosecutor to present a race-
       neutral explanation for striking the juror in question. . . . Third, the court must then
       determine whether the defendant has carried his burden of proving purposeful
       discrimination.

Rice v. Collins, 546 U.S. 333, 338 (2006) (citations omitted).

                                                11
          Case 9:19-cv-00224-JKS Document 30 Filed 08/19/20 Page 12 of 21




                  Discrimination in jury selection, whether based on race or on gender, causes harm
         to the litigants, the community, and the individual jurors who are wrongfully excluded
         from participation in the judicial process. The litigants are harmed by the risk that the
         prejudice that motivated the discriminatory selection of the jury will infect the entire
         proceeding. The community is harmed by the State’s participation in the perpetuation of
         invidious group stereotypes and the inevitable loss of confidence in our judicial system
         that state-sanctioned discrimination in the courtroom engenders.

J.E.B. v. Alabama, 511 U.S. 127, 140 (1994) (citation omitted).

         While Batson motions are typically made to question the peremptory challenges lodged

by the prosecution, the Batson framework is also applicable to claims that the defense has made

improper peremptory challenges. An accusation that defense counsel has exercised

discriminatorily-motivated peremptory challenges is “known as a ‘reverse-Batson’ challenge.”

United States v. Thompson, 528 F.3d 110, 115 (2d Cir. 2008). Although Batson and its progeny

initially sought to protect a defendant’s equal protection rights, the elaboration of Batson to

include reverse challenges was founded upon the Supreme Court’s recognition that: 1) jury

selection implicates the equal protection rights of jurors as well as defendants; 2) a defendant

assumes the role of state actor for Equal Protection purposes when making a peremptory

challenge; 3) the state’s standing to enforce the equal protection rights of potential jurors enables

the prosecution to raise a Batson object to a defendant’s peremptory challenge; and 4) a criminal

defendant’s rights to effective assistance of counsel and an impartial jury do not eliminate a

potential juror’s right to equal protection. See Georgia v. McCollum, 505 U.S. 42,48-49, 52, 56-

58 (1992).

         On direct appeal, the Appellate Division laid out the following facts underlying this

claim:

                During jury selection, the People objected to [Murray’s] peremptory challenge
         with respect to juror No. 5 on the basis that he was the “eighth straight male that the

                                                 12
        Case 9:19-cv-00224-JKS Document 30 Filed 08/19/20 Page 13 of 21




       defense has excused for a peremptory.” County Court noted that juror No. 5 was the
       “eighth male that [Murray has] challenged peremptorily” and requested a gender-neutral
       reason. Defense counsel responded that his challenge of juror No. 5 was based on his
       conservative background and “his dealing with Plug Power and that type of corporation,
       when he hears expert testimony, that he would automatically side for testimony regarding
       forensic, regarding DNA, regarding a lab in general.” [Palmer’s] counsel added that
       juror No. 5’s “[b]ody language was extremely troubling. He appeared to be shaking his
       head.”FN3 With respect to juror No. 17, [Palmer’s] counsel had “concerns about his
       experience in Greene County that he spoke about, [f]ederal [g]overnment employee” and
       explained that “he appears to fit the profile of a conservative-prosecution vote.” The
       People responded that [Palmer] has “agreed to keep one male out of 11” and that it was
       “disproportionate with the males.” In granting the People’s Batson objection, County
       Court stated, “I believe that [Murray is] excluding males and . . . [has] shown a pattern.”

               FN3. [Murray and Palmer] were required to agree on their use of peremptory
                    challenges.

Murray, 64 N.Y.S.3d at 162 (citations omitted).

       The thrust of Murray’s claim is that he was denied his right to freely exercise his

peremptory challenges. But “peremptory challenges are not constitutionally protected

fundamental rights; rather, they are but one state-created means to the constitutional end of an

impartial jury and a fair trial.” Georgia v. McCollum, 505 U.S. 42, 57 (1992). Accordingly, to

the extent that Murray had the right to freely exercise his peremptory challenges, “it arose out of

New York state law, not the federal constitution,” and any claim that he was deprived of this

state right is not cognizable on federal habeas review. Chu v. Artus, No. 07 CV 6684, 2011 WL

8202381, at *18 (S.D.N.Y. Aug. 9, 2011); see Brown v. Conway, 483 F. App’x 593, 594 (2d Cir.

2012) (trial court’s rejection of petitioner’s peremptory challenge did not deprive him of a fair

trial because there is no federal constitutional right to peremptory challenges).

       It is true, however, that the Sixth Amendment guarantees criminal defendants the right to

a “fair trial by a panel of impartial, ‘indifferent’ jurors.” Irwin v. Dowd, 366 U.S. 717, 722

(1961); see Ross v. Oklahoma, 487 U.S. 81, 85 (1988). Here, however, Murray has not

                                                 13
        Case 9:19-cv-00224-JKS Document 30 Filed 08/19/20 Page 14 of 21




presented evidence that the individuals who were subsequently seated on the jury were anything

but impartial.

       What is more concerning, however, is whether the state trial court properly employed the

Batson process. The Appellate Division agreed that Murray satisfied the second step of the

Batson analysis by providing gender-neutral reasons for his peremptory challenges on juror Nos.

5 and 17, but stated that “it appears that County Court effectively compressed steps two and

three of the Batson test.” Murray, 64 N.Y.S.3d at 163. The appellate court nonetheless

concluded that “the [trial] court’s consideration of pretext [the third step] can be inferred from

the record.” Id.

       In Purkett v. Elem, the Supreme Court found that a peremptory challenge based on a

juror’s long, unkempt hair, mustache, and beard satisfied the prosecution’s burden of articulating

a nondiscriminatory reason for the challenge. 514 U.S. 765, 768 (1995). In reversing the Eighth

Circuit’s decision that the proffered reasons were insufficient for striking the potential juror, the

Supreme Court reasoned that the prosecutor’s explanation for striking the juror were not

particular to his ethnic group and thus sufficiently nondiscriminatory. In so finding, the Supreme

Court reasoned that:

               “The [Missouri] Court of Appeals erred by combining Batson’s second and third
       steps into one, requiring that the justification tendered at the second step be not just
       neutral but also at least minimally persuasive. . . . It is not until the third step that the
       persuasiveness of the justification becomes relevant . . . . . At that stage, implausible or
       fantastic justifications may (and probably will) be found to be pretexts for purposeful
       discrimination. But to say that a trial judge may choose to disbelieve a silly or
       superstitious reason at step three is quite different from saying that a trial judge must
       terminate the inquiry at step two.”

Id.




                                                  14
        Case 9:19-cv-00224-JKS Document 30 Filed 08/19/20 Page 15 of 21




       The Court has stressed that, throughout the Batson process, “the ultimate burden of

persuasion regarding racial motivation rests with, and never shifts from, the opponent of the

strike.” Purkett, 514 U.S. at 768. The Court concluded that the Purkett trial court’s termination

of the Batson test at the second step improperly shifted the burden of persuasion regarding racial

motivation away from the opponent of the challenge. This begs the question here whether the

county court: 1) impermissibly terminated the Batson inquiry at the second step, thus improperly

shifting the burden of persuasion to Murray in contravention of Purkett; or 2) considered pretext

and ruled that Murray’s race-neutral explanation was mere pretext for gender discrimination, as

the Appellate Division concluded, in line with the third step of a proper Batson analysis.

       When ruling on a Batson challenge at the third step, a trial court must make clear

“whether it credits the non-moving party’s race-neutral explanation for striking the relevant

panelist.” Dolphy v. Mantello, 552 F.3d 236, 239 (2d Cir. 2009) (internal quotation omitted);

United States v. Thomas, 320 F.3d 315, 320 (2d Cir. 2003); Galarza v. Keane, 252 F.3d 630, 636

(2d Cir.2001). Where the trial judge engages in only a perfunctory Batson inquiry and does not

conduct a meaningful inquiry into the question of discrimination, the letter and spirit of Batson

have been violated and habeas is appropriately granted. Jordan v. Lefevre, 206 F.3d 196, 201-02

(2d Cir. 2000) (holding that trial court’s “perfunctory exercise designed to speed the proceedings

along” that did not allow for defense counsel to argue that a proffered race-neutral reason was

pretextual “did not constitute a meaningful inquiry into the question of discrimination”). The

trial court need not, however, “engage in a talismanic recitation of specific words in order to

satisfy Batson” so long as it generally credits the non-moving party’s neutral explanation.

Messiah v. Duncan, 435 F.3d 186, 198 (2d Cir. 2006); Reyes v. Greiner, 340 F. Supp. 2d 245,


                                                15
        Case 9:19-cv-00224-JKS Document 30 Filed 08/19/20 Page 16 of 21




253 n.1 (E.D.N.Y.2004). “As long as a trial judge affords the parties a reasonable opportunity to

make their respective records, he may express his Batson ruling on the credibility of a proffered

race-neutral explanation in the form of a clear rejection or acceptance of a Batson challenge.”

Messiah, 435 F.3d at 198.

       The problem in this case, of course, is that the county court’s statements finding “no

gender-neutral reason” as to the two challenged jurors that were eventually seated, which the

Appellate Division characterized as “compress[ing] steps two and three of the Batson test,”

Murray, 64 N.Y.S.3d at 163, could be interpreted as a fundamental misunderstanding of the

minimal explanation required at the second step of the Batson analysis. The record shows that

the prosecution asserted a Batson challenge initially on the fact that Murray and Palmer had

struck eight men in a row, and by the end of the inquiry, had moved to strike two additional men.

The pattern of strikes appears to have satisfied the first step of Batson, a prima facie showing of

discrimination. Defense counsel then presented their reasons for striking each of the three jurors

challenges, as required at Batson step two. With respect to juror number 5, defense counsel

argued that he had a conservative background, that he worked for a corporation, and that he was

shaking his head. As to juror number 19, defense counsel pointed to his work with the Division

of Parole and his court-martial experience. Finally, defense counsel stated as to juror number 17

that “he appears to fit the profile of a conservative-prosecution vote and I have concerns about

his experience in Greene County that he spoke about, Federal Government employee.”

       After the defense proffered those reasons, the prosecutor again reiterated, “It’s

disproportionate with the males, 10 out of 11. They have agreed to keep one male out of 11. It’s

less than 10 percent.” The defense rebutted that there was “an equal number of women and men


                                                 16
               Case 9:19-cv-00224-JKS Document 30 Filed 08/19/20 Page 17 of 21




on the panel,” and the prosecutor again stated, “I think there’s a disproportionate number of

them.” The court then stated, “I believe that you are excluding males and you have shown a

pattern. I see no gender-neutral reason for 5 and 17. I do see a gender-neutral reason for 19, and

I’m going to allow the People’s challenge as to 5 and 17.”

           But as the Appellate Division noted, Murray satisfied the second step of Batson by

providing gender-neutral reasons for the peremptory challenges of jurors 5 and 17. The

proffered reasons have long been accepted as neutral justifications under Batson analyses. See

Jordan, 206 F.3d at 200 (explaining that type of employment and demeanor have been found to

be acceptable neutral bases for peremptory challenges). Notwithstanding the trial court’s

unfortunate comment to the contrary that he found “no gender-neutral reason” as to jurors 5 and

17, in light of this Court’s deferential review of fact and credibility determinations and based on

an independent review of the voir dire transcript, the Court does not find unreasonable the

Appellate Division’s determination that the trial court considered pretext as required under the

third Batson step and ultimately determined that the proffered reasons were mere pretext.

Although the trial court’s handling of the Batson inquiry is certainly troubling, the Appellate

Division could reasonably infer from the transcript of the proceedings that the trial court simply

did not believe that the proffered reasons were the defense’s true reason for dismissing the

jurors.9


           9
                Further complicating matters is that it is not clear whether a finding of
Batson error would be subject to harmless error review. The Second Circuit Court of Appeals
has held that a successful ordinary Batson claim “is a structural error that is not subject to
harmless error review.” Tankleff v. Senkowski, 135 F.3d 235, 248 (2d Cir. 1998) (citing Ford v.
Norris, 67 F.3d 162, 171 (8th Cir. 1995)). More recently, however, the U.S. Supreme Court has
indicated that Batson claims may be subject to harmless error analysis. See Davis v. Ayala, 576
U.S. 257, 270 (2015) (holding that the Ninth Circuit failed to give enough deference to the state

                                                  17
        Case 9:19-cv-00224-JKS Document 30 Filed 08/19/20 Page 18 of 21




       The Seventh Circuit’s decision in Aki-Khuam v. Davis, 339 F.3d 521, 529 (7th Cir. 2003)

does not compel a contrary conclusion. In that case, the Seventh Circuit Court of Appeals

affirmed the grant of habeas where the state trial court sua sponte invoked Batson to preclude a

petitioner from exercising his peremptory challenges, reasoning that the trial court’s Batson

process improperly converted all of the defense’s peremptory challenges to challenges for cause

and was thus contrary to Purkett. Aki-Khuam, 339 F.3d at 529 n.6.10 But “circuit precedent does

not constitute ‘clearly established Federal law, as determined by the Supreme Court.’ It

therefore cannot form the basis for habeas relief under AEDPA.” See Parker v. Matthews, 132



court’s determination that a Batson-related error was harmless insofar as the petitioner could not
prove that he suffered actual prejudice); see also Carmichael v. Chappius, 340 F. Supp. 3d 340,
348 (S.D.N.Y. 2018) (calling Tankleff into doubt in light of Ayala); but see Smith v.
Schneiderman, No. 13 Civ. 8423, 2017 WL 3917606, at n.7 (stating that a Batson error is a
structural error despite the use of harmless error analysis in Ayala). To the extent that any error
committed by the trial court in the reverse-Batson context may be subject to harmless error
review, which does not appear to have been squarely addressed by the Second Circuit or the U.S.
Supreme Court, the Court concludes that, in light of the overwhelming evidence against Murray
and the lack of showing that the two seated jurors were not impartial, any reverse-Batson error at
Murray’s trial was harmless.
       10
               The Seventh Circuit explained:

                We are careful to note that today’s decision is strictly limited to the issues raised
       on appeal by the parties, and should not be read to hold that (i) the Constitution provides
       a per se right to peremptory challenges, (ii) the Constitution per se requires states to
       adhere to their own rules of trial procedure, or (iii) the harmless-error doctrine is
       inapplicable. Here, the elimination of Petitioner’s state-constitutionally guaranteed right
       to peremptory challenges resulted in their conversion to challenges for cause, which the
       trial judge then denied not explicitly because they appeared to be racially motivated, but
       rather because he was generally dissatisfied with Petitioner’s stated reasons for
       challenging (such as the lack of a record showing that a potential juror could not give
       Petitioner a presumption of innocence, or the absence from the record of a “good reason”
       for striking a potential juror). The resulting denial of Petitioner’s equal protection and
       due process rights was not harmless.

Aki-Khuam, 339 F.3d at 529 n.6.

                                                 18
         Case 9:19-cv-00224-JKS Document 30 Filed 08/19/20 Page 19 of 21




S. Ct. 2148, 2155 (2012) (citation omitted). Moreover, although the Appellate Division here

recognized that the trial court “effectively compressed steps two and three of the Batson test,”

the Appellate Division nonetheless reasonably concluded that, unlike in Aki-Khuam,11 “the

court’s consideration of pretext can be inferred from the record.” Murray, 64 N.Y.S.3d at 163.

Murray is therefore not entitled to relief on his reverse-Batson claim.

Ground 4.       Prosecutorial Misconduct

        Finally, Murray contends that the prosecution committed misconduct by making

improper remarks on summation. Federal habeas review of prosecutorial misconduct claims is

limited to the narrow issue of whether the alleged misconduct violated due process. See Darden

v. Wainwright, 477 U.S. 168, 181 (1986). A habeas petition will be granted for prosecutorial

misconduct only when the misconduct “so infected the trial with unfairness as to make the

resulting conviction a denial of due process.” Id. at 171 (quoting Donnelly v. DeChristoforo,

416 U.S. 637, 643 (1974)). To constitute a due process violation, the prosecutorial misconduct

must be “of sufficient significance to result in the denial of the defendant’s right to a fair trial.”

Greer v. Miller, 485 U.S. 756, 765 (1987) (quoting United States v. Bagley, 473 U.S. 667

(1985)). Under this standard, a petitioner must show there is a reasonable probability the error



        11
                It is also worth noting that the petitioner in Aki-Khuam was sentenced to death.
Courts often impose stricter scrutiny of errors in capital cases than in noncapital ones. See
Glossip v. Gross, 576 U.S. 863, 135 S. Ct. 2726, 2771 (Breyer, J., dissenting) (“[I]t is difficult
for judges, as it would be difficult for anyone, not to apply legal requirements punctiliously
when the consequence of failing to do so may well be death, particularly the death of an innocent
person.”); Kyles v. Whitley, 514 U.S. 419, 422 (1995) (“[O]ur duty to search for constitutional
error with painstaking care is never more exacting than it is in a capital case” (internal quotation
marks omitted)). Likewise, in Aki-Khuam the court was particularly troubled that the trial court
sua sponte questioned the defense’s use of peremptory challenges without an initial complaint by
the prosecution. Aki-Khuam, 339 F.3d at 527.

                                                   19
        Case 9:19-cv-00224-JKS Document 30 Filed 08/19/20 Page 20 of 21




complained of affected the outcome of the trial—i.e., that absent the alleged impropriety, the

verdict probably would have been different.

       Murray challenges: 1) the prosecutor’s remarks about accessorial liability on the ground

that the prosecutor omitted the requirement that the accessory act with the state of mind required

for the commission of the crimes; and 2) the prosecutor’s remark with respect to conspiracy on

the ground that the prosecutor inaccurately stated that the agreement to commit a crime need not

be formal or even verbal. But neither of these challenges are supported by the record, which

reflects that the prosecutor indirectly mentioned the state-of-mind requirement of accessorial

liability and accurately summarized New York law on conspiracy. In any event, the jury was

correctly instructed on the law, and the jury is presumed to obey the court’s instructions. See,

e.g., Zafiro v. United States, 506 U.S. 534, 540-41 (1993) (“juries are presumed to follow their

instructions”) (quoting Richardson v. Marsh, 481 U.S. 200, 211 (1987)); United States v.

Whitten, 610 F.3d 168, 191 (2d Cir. 2010) (“We presume that juries follow instructions.”);

United States v. Sabhnani, 599 F.3d 215, 240 (2d Cir. 2010). Accordingly, Murray’s

prosecutorial misconduct claim fails.




                                                20
        Case 9:19-cv-00224-JKS Document 30 Filed 08/19/20 Page 21 of 21




                                        V. CONCLUSION

       Murray is not entitled to relief on any ground raised in his Petition.

       IT IS THEREFORE ORDERED THAT the Petition under 28 U.S.C. § 2254 for a Writ

of Habeas Corpus is DENIED.

       IT IS FURTHER ORDERED THAT the Court issues a Certificate of Appealability

solely with respect to his claim that the trial court erred when it ruled that defense counsel

purposefully discriminated against male jurors (the reverse-Batson claim in Ground 3). 28

U.S.C. § 2253(c); Banks v. Dretke, 540 U.S. 668, 705 (2004) (“To obtain a certificate of

appealability, a prisoner must ‘demonstrat[e] that jurists of reason could disagree with the district

court’s resolution of his constitutional claims or that jurists could conclude the issues presented

are adequate to deserve encouragement to proceed further.’” (quoting Miller-El, 537 U.S. at

327)). Any further request for a Certificate of Appealability must be addressed to the Court of

Appeals. See FED. R. APP. P. 22(b); 2D CIR. R. 22.1.

       The Clerk of the Court is to enter judgment accordingly.

       Dated: August 19, 2020.

                                                      /s/ James K. Singleton, Jr.
                                                      JAMES K. SINGLETON, JR.
                                                      Senior United States District Judge




                                                 21
